2018 WI 31

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2017AP1910-D
COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Richard W. Steffes, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Plaintiff,
                            v.
                       Richard W. Steffes,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST STEFFES

OPINION FILED:         April 10, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:          ABRAHAMSON, J. dissents, joined by A.W. BRADLEY
                       J. (opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:
                                                                       2018 WI 31
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.       2017AP1910-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Richard W. Steffes, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
              Plaintiff,
                                                               APR 10, 2018
      v.
                                                                  Sheila T. Reiff
                                                               Clerk of Supreme Court
Richard W. Steffes,

              Respondent.




      ATTORNEY      disciplinary    proceeding.         Attorney's         license

revoked.



      ¶1      PER CURIAM.   Attorney Richard W. Steffes has filed a

petition      for   consensual     license       revocation       pursuant         to

SCR 22.19.1      The Office of Lawyer Regulation (OLR) has filed a

      1
          SCR 22.19 provides:

           (1) An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.

                                                                     (continued)
                                                                No.     2017AP1910-D



complaint against Attorney Steffes, alleging that he committed

professional misconduct.        He is also the subject of a pending

OLR   grievance   that    has   not        yet   been   fully      investigated.

Attorney   Steffes    states    in     his       petition    that      he   cannot

successfully   defend    against      the    allegations      of      professional

misconduct.

      ¶2   Attorney   Steffes    was       admitted     to   practice       law   in

Wisconsin in 1970.       He resides in Beaver Dam, Wisconsin.                     His


           (2) The petition shall state that the petitioner
      cannot successfully defend against the allegations of
      misconduct.

           (3) If a complaint has not been filed, the
      petition shall be filed in the supreme court and shall
      include the director's summary of the misconduct
      allegations being investigated.   Within 20 days after
      the date of filing of the petition, the director shall
      file in the supreme court a recommendation on the
      petition.   Upon a showing of good cause, the supreme
      court may extend the time for filing a recommendation.

           (4) If a complaint has been filed, the petition
      shall be filed in the supreme court and served on the
      director and on the referee to whom the proceeding has
      been assigned. Within 20 days after the filing of the
      petition, the director shall file in the supreme court
      a response in support of or in opposition to the
      petition and serve a copy on the referee.       Upon a
      showing of good cause, the supreme court may extend
      the time for filing a response.     The referee shall
      file a report and recommendation on the petition in
      the supreme court within 30 days after receipt of the
      director's response.

           (5) The supreme court shall grant the petition
      and revoke the petitioner's license to practice law or
      deny the petition and remand the matter to the
      director or to the referee for further proceedings.


                                       2
                                                                     No.     2017AP1910-D



law license has been temporarily suspended since March 2017 for

failure   to    cooperate       with   the     OLR    in    these    investigations.

Attorney Steffes' law license is also administratively suspended

for failure to pay bar dues and failure to comply with trust

account certification requirements.

    ¶3     Attorney Steffes' disciplinary history consists of a

single public reprimand issued in 2014 for allowing his non-

lawyer son to use his trust account.                       See In re Disciplinary

Proceedings Against Steffes, 2014 WI 128, 359 Wis. 2d 299, 856
N.W.2d 824.

    ¶4     The matter giving rise to this petition stems from

Attorney Steffes' misconduct as guardian for R.S.                      R.S. was born

in 1927 and has been adjudicated incompetent.                          He has had a

court appointed guardian for decades.

    ¶5     Attorney        Steffes       was     appointed          R.S.'     successor

guardian in 1975.          In 2015, it was determined that Attorney

Steffes had not filed required accountings or annual reports

pertaining     to    the   guardianship        from   2010    to     2013.      He   was
directed to do so.          Attorney Steffes requested and received a

one-month extension, but then failed to file the documents.

    ¶6     In       September    2015,   the     Dodge      County    Department      of

Human Services filed a petition asking the circuit court to

remove Attorney Steffes as R.S.' guardian because of his failure

to file these accountings and condition reports.

    ¶7     On September 21, 2015, the court appointed a guardian

ad litem for R.S.          The guardian subpoenaed Attorney Steffes in
an attempt to obtain information about the matter, but Attorney
                                          3
                                                                    No.        2017AP1910-D



Steffes failed to respond to the subpoena. The guardian then

filed a motion to compel discovery to obtain records necessary

to review R.S.' accounts.

    ¶8      On     October    21,     2015,    the     circuit       court        removed

Attorney     Steffes   as     guardian       and   ordered     him        to     file   an

accounting    by    November    23,    2015.         The    court    appointed          G&L

Advocacy of Portage as successor guardian for R.S.

    ¶9      On November 23, 2015, Attorney Steffes filed a final

accounting, but failed to provide bank records.                     On December 3,

2015, Attorney Steffes appeared at a scheduled review hearing,

but failed to bring the financial records.                    The court ordered

Attorney Steffes to turn over all of the financial records by

December 11, 2015.           Meanwhile, the acting guardian ad litem

subpoenaed financial records directly from the bank.

    ¶10     Over     the     next   several        months,     Attorney           Steffes

requested and received several adjournments.                   In May 2016, the

guardian ad litem filed a report with the court identifying

several concerns with Attorney Steffes' handling of the R.S.
guardianship.       The report stated that Attorney Steffes had: (1)

given R.S. monthly payments in cash, leaving no way for Attorney

Steffes to establish that R.S. received the entire amount to

which he was entitled or that R.S. used the funds to care for

himself; (2) taken money from R.S.' account that was not given

to R.S. or used for his benefit; (3) taken money from R.S.'

account that went directly to Attorney Steffes; (4) failed to

monitor    R.S.'    bank   account,     resulting      in    monthly       maintenance
fees when the account balance fell below a certain level; (5)
                                         4
                                                                     No.     2017AP1910-D



failed to apply for a homestead credit on R.S.' behalf; and (6)

paid medical expenses from R.S.' account that should have been

covered by insurance.

       ¶11    Attorney       Steffes       requested   and     received       time      to

respond and then requested several extensions until the circuit

court ordered Attorney Steffes to file his written response no

later than July 21, 2016 or default judgment would be entered

against him.

       ¶12    On July 21, 2016, Attorney Steffes filed a response to

the report.        Attorney Steffes said that he issued checks payable

to cash in order to purchase money orders that were mailed to

R.S.     He said that R.S. required payment in the form of money

orders because they were accepted at his check cashing station.

He     said   that    some     of    the    payments      to   him   were      for    his

guardianship fees.           He said that two checks from R.S.' account

were inadvertently written to his firm by a new secretary, but

were immediately returned to R.S.' account when the error was

discovered.        Attorney Steffes said he had no recollection of the
purpose of several of the checks written to his firm, but stated

that at no time did he benefit from R.S.' assets.                          He explained

that he did not think it was necessary for him to check on the

account because there was minimal activity, so he was unaware of

the fees being charged.

       ¶13    In   September        2016,   the   Dodge    County     Circuit        Court

conducted a final hearing on the R.S. guardianship matter and

ruled that Attorney Steffes had committed waste of his ward's
assets.       The court found: (1) there were unexplained checks
                                             5
                                                                       No.       2017AP1910-D



written on R.S.' account totaling $9,000; (2) Attorney Steffes

failed to apply for the homestead credit resulting in a loss to

R.S.    of    $1,904.30;        and   (3)        Attorney          Steffes         permitted

unnecessary bank account maintenance fees to accrue, totaling

$480.58.     The court ordered Attorney Steffes to pay $11,384.88

to the guardianship estate as well as $9,000 for guardian ad

litem   fees.        Attorney    Steffes        failed        to   make      the    ordered

payments.

       ¶14   Attorney Steffes' conduct regarding this matter was

reported to the OLR.        In October 2016, the OLR informed Attorney

Steffes he was required to provide a written response to the

OLR's inquiries into this matter.                     Despite repeated requests,

Attorney Steffes failed to respond, then requested additional

time or submitted correspondence that was not responsive to the

OLR's inquiries.

       ¶15   In   January   2017,     at       the    OLR's      request,        this   court

issued an order directing Attorney Steffes to show cause as to

why his license should not be suspended for his willful failure
to cooperate in the OLR investigation.                     Attorney Steffes failed

to respond and, on March 13, 2017, this court issued an order

temporarily       suspending    Attorney        Steffes'         law   license.          His

license remains suspended.

       ¶16   On   September     29,   2017,          the   OLR     filed     a    complaint

against Attorney Steffes based on the foregoing alleging six

counts of professional misconduct.                    The complaint alleged that

by providing his ward with cash payments contrary to the purpose
of the guardianship, which was to ensure that R.S.' assets would
                                           6
                                                                          No.     2017AP1910-D



be    used   to     meet    his    essential        needs    of   health        and    safety,

Attorney Steffes violated SCR 20:1.12 (Count 1); by failing to

file annual accounts and annual reports of his ward's condition

from 2010 through 2014, and by failing to monitor his ward's

bank account resulting in the wasting of the ward's assets,

Attorney Steffes violated SCR 20:1.33 (Count 2); by failing to

respond      to    the    Order    to   Show       Cause    issued   by    the        court   in

February of 2015 in the guardianship, Attorney Steffes violated

SCR 20:3.4(c)4 (Count 3); by failing to comply with the court's

September         20,    2016   order   that       he   reimburse    the        guardianship

estate and pay the guardian ad litem fees, Attorney                                    Steffes

violated SCR 20:3.4(c) (Count 4); by misappropriating funds from

his    ward's       account,      Attorney     Steffes       violated      SCR 20:8.4(c)5

(Count 5); and by willfully failing to respond to the OLR's

investigation, Attorney Steffes violated SCR 22.03(2)6 and SCR


       2
       SCR 20:1.1 provides:   "A lawyer shall provide competent
representation to a client.    Competent representation requires
the legal knowledge, skill,       thoroughness and preparation
reasonably necessary for the representation."
       3
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
       4
       SCR 20:3.4(c) provides:   "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."
       5
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
       6
           SCR 20:03(2) provides:
                                                                                 (continued)
                                               7
                                                     No.     2017AP1910-D



22.03(6),7 enforced via SCR 20:8.4(h)8 (Count 6).      The complaint

requested this court suspend Attorney Steffes' law license for

three years and order Attorney Steffes to pay restitution to the

guardian estate of R.S.

    ¶17   On   February   15,   2018,   Attorney   Steffes     filed   a

petition for revocation by consent.      It attaches a copy of the

complaint as well as a summary of a pending OLR investigation

into additional potential ethical violations involving Attorney

Steffes' handling of a probate matter for J.R.       The OLR summary


         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    7
       SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    8
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."




                                  8
                                                                          No.     2017AP1910-D



indicates    that      its    investigation            involves     Attorney          Steffes'

potential    violations        of        the    following     supreme       court       rules:

SCR 20:1.3, SCR 20:1.4(a), SCR 22.26 and SCR 22.03(2).                                 The OLR

states     that   it    does       not     seek       restitution     in        the    pending

investigation.

    ¶18     Attorney Steffes' petition for consensual revocation

asserts that he is seeking consensual revocation of his law

license freely, voluntarily, and knowingly.                         He states that he

cannot successfully defend himself against the allegations of

misconduct    summarized       above           and   more   fully   described          in     the

OLR's     summary.           Attorney           Steffes     acknowledges              that     he

understands he is giving up his right to contest any of the

OLR's allegations.           He has the assistance of counsel in this

matter.     The petition acknowledges that if the court grants the

petition    and     revokes        his    license,      Attorney     Steffes          will     be

subject to the requirements of SCR 22.26 and, should he ever

wish to seek the reinstatement of his license, the reinstatement

procedure set forth in SCRs 22.29-22.33.
    ¶19     The court has reviewed Attorney Steffes' petition, the

OLR's     summary      of     possible           misconduct,        and     its        written

recommendation in favor of the petition, and we conclude that

the petition for consensual revocation should be granted.

    ¶20     Attorney        Steffes       misappropriated         funds     from       a     very

vulnerable person for whom he served as guardian.                                     Although

Attorney     Steffes        does     not       have    an   extensive           disciplinary

history, the allegations in the underlying complaint are very
serious and were committed over a period of several years.                                   When
                                                9
                                                            No.    2017AP1910-D



his misconduct was discovered, Attorney Steffes fostered delay,

ignored a subpoena, court orders, and failed to fully cooperate

with the ensuing disciplinary process.            His actions reflect a

troubling and serious breach of his ethical obligations as a

lawyer in this state.

    ¶21   Consistent with the terms of the petition, we order

Attorney Steffes to pay restitution to the guardian estate of

R.S. c/o G&L Advocacy, in the amount of $11,384.88.                   Because

this matter is being resolved via a petition for consensual

revocation without the need to appoint a referee or hold an

extensive hearing, we will not impose costs on Attorney Steffes.

    ¶22   IT IS ORDERED that the petition of Richard W. Steffes

for the consensual revocation of his license to practice law in

Wisconsin is granted.

    ¶23   IT IS FURTHER ORDERED that the license of Richard W.

Steffes to practice law in Wisconsin is revoked, effective the

date of this order.

    ¶24   IT   IS   FURTHER    ORDERED    that    the      March    13,   2017
temporary suspension of Richard W. Steffes' license to practice

law in Wisconsin, due to his willful failure to cooperate with

the Office of Lawyer Regulation's investigation in this matter,

is lifted.

    ¶25   IT IS FURTHER ORDERED that Richard W. Steffes shall

pay restitution to the guardian estate of R.S. c/o G&L Advocacy,

in the amount of $11,384.88.

    ¶26   IT   IS   FURTHER   ORDERED    that    Richard    W.     Steffes   is
ordered to comply with any final monetary order or judgment
                                  10
                                                               No.   2017AP1910-D



issued    in    In   the   Matter    of   the   Guardianship   and   Protective

Placement of R.S., Dodge County case no. 1958GN37423.

    ¶27        IT IS FURTHER ORDERED that, to the extent he has not

already    done      so,   Richard   W.   Steffes   shall   comply    with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.




                                          11
                                                                 No.   2017AP1910-D.ssa


      ¶28     SHIRLEY     S.   ABRAHAMSON,        J.    I     agree    that   Attorney

Steffes violated the Code and should be disciplined.                          I would

not   adopt       the   stipulation   for       consensual     license    revocation.

License revocation is too harsh a punishment for the offense and

the offender in the instant case.                  The OLR initially sought a

three-year suspension.           Three years seems right to me on the

basis of past cases.

      ¶29     I    am   authorized    to    state      that    Justice    ANN   WALSH

BRADLEY joins this separate writing.




                                            1
    No.   2017AP1910-D.ssa




1